Exhibit 10.14

AMENDMENT NO. 1 TO

JER INVESTORS TRUST INC.

NONQUALIFIED STOCK OPTION AND INCENTIVE AWARD PLAN

THIS AMENDMENT NO.1 to the JER Investors Trust Inc. Nonqualified Stock Option
and Incentive Award Plan (the “Plan”) is made effective as of December 16, 2008.
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Plan.

WHEREAS, JER Investors Trust Inc. (the “Company”) adopted that Plan on May 30,
2007;

WHEREAS, the Company has determined that the Plan should be amended to ensure
that it and awards granted thereunder are exempt from, or comply with,
Section 409A of the Internal Revenue Code of 1986, as amended;

NOW, THEREFORE, the Plan is amended as follows:

 

  1. Section 1.2(f) of the Plan is amended by inserting the following as flush
language following the cause (iv) thereof:

Notwithstanding any other provision of the Plan or any Award Agreement to the
contrary, a Change in Control shall not be deemed to have occurred unless such
transaction also constitutes a change in the ownership of a corporation or a
change in the effective control of a corporation or a change in the ownership of
a substantial portion of a corporation’s assets, each within the meaning of
Section 409A.

 

  2. The plan is amended by inserting the following as a new Section 1.2(x) and
renumbering the remaining subsections of Section 1.2 accordingly, and any
references in the Plan or any Award Agreement to such subsections shall also be
renumbered accordingly:

(x) “Section 409A” means Section 409A of the Code.

 

  3. The Plan is amended by inserting the following as a new Section 10.6:

10.6 Section 409A. Notwithstanding any provision of the Plan, to the extent that
any Award would be subject to Section 409A, no such Award may be granted if it
would fail to comply with the requirements set forth in Section 409A. To the
extent that the Committee determines that the Plan or any Award is subject to
Section 409A and fails to comply with the requirements of Section 409A,
notwithstanding anything to the contrary contained in the Plan or in any Award
Agreement, the Committee reserves the right to amend or terminate the Plan
and/or amend, restructure, terminate or replace the Award, without the consent
of the Participant, to cause the Award to either not be subject to Section 409A
or to comply with applicable provisions of such section. In addition, for each
Award subject to Section 409A, a termination of employment or service with the
Company shall be deemed to have occurred under the Plan with respect to such
Award on the first day on which the Participant has experienced a “separation
from service” within the meaning of Section 409A.

Except as amended hereby, the Plan shall remain in full force and effect.

(signature page follows)



--------------------------------------------------------------------------------

IN WITHNESS WHEREOF, the authorized representative of the Company has executed
this Amendment No. 1 to the Plan, effective as of the Effective Date.

 

JER INVESTORS TRUST INC.

By:

  /s/ Mark S. Weiss  

Name: 

 

Mark S. Weiss

 

Title:

 

President